Judgment unanimously reversed, on the law and facts, and a new trial granted. Memorandum: The only eyewitness to the crime who was able to identify the defendant as the perpetrator was a juvenile, James Townsend, who testified for the prosecution. After he had testified and before cross-examination, defense counsel, who had previously been informed by a member of the Public Defender’s office that he represented Townsend in a pending criminal matter, moved for release of Townsend’s NYSIIS records. Under the law existing at that time, these criminal records were sealed (GPL 720.15, 720.35) and thus unavailable to him. The trial court denied the motion. Since Townsend had pleaded guilty to attempted burglary, third degree, on January 7, 1978, before defendant’s trial, and was sentenced as a youthful offender on March 8, 1978, one day after testifying at defendant’s trial, the sealed records were necessary, not just to impeach Townsend’s general credibility based upon his prior criminal convictions, but to permit counsel to attempt to establish that he had a motive to falsify his testimony for the prosecution and the court’s ruling requires reversal of the judgment and a new trial (see Davis v Alaska, 415 US 308, 316). (Appeal from judgment of Monroe County Court, Bergin, J. — robbery, second degree, and grand larceny, third degree.) Present — Dillon, P. J., Simons, Doerr, Moule and Schnepp, JJ.